Citation Nr: 1445899	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant (Veteran) represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 







INTRODUCTION

The Veteran served on active duty from December 1991 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Waco, Texas Regional Office (RO).  

In October 2012, the Board remanded this case for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

The record in this matter consists of paper and electronic claims files, and has been reviewed.  Relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in March 2013.  This evidence has been reviewed pursuant to the Veteran's August 2014 waiver of initial AOJ review of the evidence.     


REMAND

In response to the Board's October 2012 remand, the Veteran underwent VA compensation examination in November 2012 for which a report and opinion has been included in the record.  In several respects, the report and opinion are probative.  However, with regard to certain crucial aspects of the issue before the Board, additional medical commentary is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2012 VA examiner for review and elaboration of the report and opinion addressing the service connection claim for a low back disorder.  The examiner should again review the claims file, to include a copy of this remand and the October 2012 remand.    

The November 2012 report clearly indicates that the examiner believes the Veteran has a congenital defect in the lower spine.  

In the addendum opinion requested by this remand, the examiner should respond to the following inquiries: 

(a)  does the record demonstrate clearly and unmistakably that the Veteran had the congenital defect prior to December 1991, the commencement of active service?

(b)  does the record demonstrate clearly and unmistakably that the congenital defect was NOT subjected to a superimposed disease or injury during active service?

(c)  is it at least as likely as not (a probability of 50 percent or greater) that one of the Veteran's other back problems (i.e., not the congenital defect) began in or is related to an injury, event, or disorder during active service?  

(d)  does the "mild narrowing" noted in the September 1999 VA x-ray of the lower spine indicate the presence of arthritis?  

In addressing these questions, please accept the Veteran's lay statements that she experienced back problems during service.  Though the service treatment records are negative for such complaints, the Veteran's separation reports of medical examination and history are missing from the claims file.  Further, it is significant that the Veteran filed her original claim to service connection for a low back disorder in August 1999, one month following her separation from active duty.  Based on these circumstances, the Board will grant the Veteran the benefit of the doubt, and accept her claims of in-service low back problems as credible.  

If the November 2012 VA examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran and her representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



